                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLORADO


AMERICA 2030 CAPITAL LIMITED,

     Plaintiff,
                                                             C.A. No. 1:20-cv-00551-
              v.                                                   DDD-KMT
MARK BRANTLEY

DANIEL BRANTLEY LAW FIRM
BRIAN BARNES
ELIZABETH HARPER
DIA FORRESTER
ERIK PRINCE
SUNPOWER BUSINESS GROUP PTE, LTD.
TOURNAN TRADING PTE LTD.,
     Defendant(s).


    ATTORNEY’S AFFIDAVIT IN RESPONSE TO ORDER TO SHOW CAUSE

 1. Plaintiff, America 2030 Capital Limited, hereby responds to Judge’s Order of March 10,
    2020 to show cause why this case should not be dismissed for lack of subject matter
    jurisdiction.


 2. Under 28 U.S.C. § 1332(a), this court has subject matter jurisdiction on the basis of
    diversity jurisdiction. 28 U.S.C. § 1332(a) states, “The district courts shall have original
    jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
    $75,000, exclusive of interest and cost, and is between-(2) citizens of a State and citizens
    or subjects of a foreign state”. As to the first requirement, amount in controversy, Plaintiff
    asserts that the amount in controversy in this case well exceeds $75,000. As a result of this
    matter, Plaintiff has suffered monetary loss as well as exposure of confidential business
    information; the value of said confidential business information is priceless. Furthermore,
   this confidential information was misused by many Defendants, each of which is
   responsible to Plaintiff for said injury. As to the second requirement, diversity of parties,
   Plaintiff is a corporation with a registered agent in Colorado; whereas, Defendants are
   located in Nevis, West Indies, Virginia, USA, and Hong Kong. Therefore, this Court has
   original subject matter jurisdiction over this claim in the form of diversity jurisdiction.


3. Alternatively, this Court also has subject matter jurisdiction under the seventh cause of
   action in the Complaint, the violation of the Foreign Corrupt Practices Act (FCPA). Under
   15 U.S.C. § 78dd- 1 et seq., otherwise known as FCPA, officers of domestic concern are
   prohibited from making corrupt payments to a “foreign official” which includes “any
   officer or employee of foreign government or any department, agency or instrumentality
   thereof”. In United States v. Hoskins, the 2nd Circuit Court of Appeals identified four
   classes that the FCPA provides jurisdiction over: (1) American citizens, nationals, and
   residents, regardless of whether they violate the FCPA domestically or abroad; (2) most
   American companies, regardless of whether they violate the FCPA domestically or abroad;
   (3) agents, employees, officers, directors, and shareholders of most American companies
   when they act on the company’s behalf, regardless of whether they violate the FCPA
   domestically or abroad; (4) foreign persons (including foreign nations and most foreign
   companies) not within any of the aforementioned categories who violate the FCPA while
   present in the United States. 902, F.3d 69, 85 (2d Cir. 2018). As to Defendant Erik Prince,
   Prince is an American citizen who is domiciled in Virginia; therefore, Prince falls under
   the first category. Conversely, the rest of the Defendants in this matter are foreign
   nationals; however, this Court should still exercise jurisdiction over these Defendants
   despite their status as foreign nationals. The foreign Defendants in this matter constantly
   avail themselves as to the privileges of the United States by way of conducting business in
   the United States on behalf of United States Citizens, utilizing the United States banking
   system with U.S. currency, and frequently traveling to the United States for both business
   and pleasure. Defendants violated and continue to violate the FCPA while in the course of
   representing a United States citizen, Defendant Prince, which under Hoskins third category
   would indicate that Defendants are agents while acting on Defendant Prince’s behalf.
4. While most cases involving the FCPA are brought by the government, FCPA claims have
   also been brought by private plaintiffs. In D’Agostino v. Johnson & Johnson, the plaintiff,
   a private US citizen, brought suit using the FCPA as the plaintiff’s employer had fired him
   for refusing to participate in what plaintiff believed to be illegal bribery. 133 N.J. 516, 519
   (N.J. 1993). Furthermore, in D’Agostino, the court emphasized that “Congress, through the
   FCPA has expressed a need to protect the public against the bribing of foreign officials by
   domestic companies.” Id at 532. Additionally, in Dooley v. United Technologies Corp., a
   private plaintiff, Thomas Dooley, used violations of the FCPA as a basis for one of many
   RICO claims. 803 F.Supp. 428, 438 (D.D.C. 1992). Therefore, while FCPA is more
   prominent in cases brought by the government, private plaintiffs have also successfully
   asserted claims under FCPA.


5. Furthermore, as this Court has subject matter jurisdiction over the FCPA claim, this Court
   has supplemental jurisdiction over the other claims in this matter should this Court reject
   diversity jurisdiction. Under 28 U.S.C. § 1367(a), “in any civil action of which the district
   courts have original jurisdiction, the district court shall have supplemental jurisdiction over
   all claims that are so related to claims in the action within such original jurisdiction that
   they form part of the same case or controversy under Article III of the United States
   Constitution.” As such, the FCPA violation arises directly from the abuse of the attorney-
   client relationship and the misuse of Plaintiff’s confidential information. Each cause of
   action in the Complaint stems from one set of facts that form this case. Therefore, even if
   this Court rejects diversity jurisdiction, under the FCPA and supplemental jurisdiction, this
   Court should find jurisdiction over this matter.


6. Additionally, Plaintiff also requests that this Court consider other factors when determining
   if jurisdiction is proper. The Defendants of this case are unique as they possess immense
   political power and judicial influence in Nevis, West Indies. Defendant Mark Brantley is a
   well-known politician, leader, and lawyer in Nevis West Indies; other Defendants in this
   matter are employed as Partners and Associates at Brantley’s Law Firm. Given these facts
   alone, it is unlikely that Plaintiff would be afforded a fair trial should this matter be
   adjudicated in Nevis, West Indies, an extremely small island. Further, Defendant Brantley
      has been known to improperly influence judges in the past and Nevis has been recognized
      as an island plagued by political corruption. Therefore, in the interest of justice and the
      rights afforded to parties under the Constitution, this Court should find jurisdiction proper
      in this matter.


Dated: March 19, 2020

                                                            /s/ Jaitegh Singh
                                                            Jaitegh Singh, Esq. #48585
                                                            Attorney for Plaintiffs
                                                            155 E. 44th Street
                                                            6th Floor
                                                            New York, NY 10017*
                                                            212-687-2578
                                                            jt@jtsinghlaw.com

                                                            * Due to COVID-19, please utilize this
                                                            address only for service of documents as
                                                            unnecessary travel has been suspended and
                                                            this is the only address that Singh Law Firm,
                                                            P.A. will continue to maintain in order to
                                                            handle mail during this period.
